UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number : 0-6233 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: 1st SOURCE CORPORATION EMPLOYEE STOCK OWNERSHIP AND PROFIT SHARING PLAN B. Name of issuer of the securities help pursuant to the plan and the address of its principle executive office: 1st Source Corporation 100 N. Michigan Street South Bend, Indiana, 46601 1st Source Corporation Employee Stock Ownership and Profit Sharing Plan Financial Statements and Supplemental Schedule December31, 2011 and 2010, and the Year Ended December31, 2011 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year)
